MEMORANDUM ***
George G. Bell appeals the district court’s judgment remanding his case to the Social Security Administration. The court ordered a remand in order to allow the Commissioner to supplement the record to provide the information necessary to evaluate medical improvement.1 We reverse because the Commissioner never demonstrated “that there is good cause for the failure to incorporate” the necessary evidence “into the record in a prior proceeding.” 2 Under 42 U.S.C. § 405(g), the Commissioner must make such a showing in order to justify a remand.3
The district court correctly determined that the record contains no evidence supporting the Administrative Law Judge’s finding of medical improvement.4 The record contains no written decision that indicates the basis of Bell’s disability in 1989 at all. Because the Commissioner failed to introduce appropriate evidence, and has not shown cause for the failure, the presumption of continuing disability applies, and the district court must reinstate Bell’s benefits.5
REVERSED AND REMANDED WITH INSTRUCTIONS TO REMAND WITH INSTRUCTIONS TO REINSTATE BENEFITS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See 20 C.F.R. § 404.1594.


. 42 U.S.C. § 405(g)


. Id.


. See 20 C.F.R. § 404.1594.


. See Bellamy v. Sec. of Health & Human Svcs., 755 F.2d 1380, 1381 (9th Cir.1985).